Case 1:18-cv-11222-TLL-PTM ECF No. 17 filed 10/02/18                PageID.168      Page 1 of 8



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

TERRY WELCH, individually and on
behalf of those similarly situated,

       Plaintiff,                                          Case No. 18-cv-11222

v.                                                         Honorable Thomas L. Ludington
                                                           Magistrate Judge Patricia T. Morris
BIG BOY RESTAURANTS
INTERNATIONAL, LLC

      Defendant.
_________________________________/

     ORDER DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       On April 17, 2018, Plaintiff filed a complaint on behalf of himself and others similarly

situated against his employer, Big Boy Restaurants, International, LLC. ECF No. 1. Plaintiff is a

General Manager (GM) at the Big Boy Restaurant in Clare, MI. He alleges that Defendant

improperly classified GMs as exempt from the overtime requirements of the Fair Labor

Standards Act (FLSA) and failed to pay GMs overtime compensation for hours worked beyond

40 per week, in violation of the FLSA, 29 U.S.C. § 207. Despite being classified as General

Managers, Plaintiff contends that the primary job duties of Defendant’s GMs consists of non-

exempt work such as cooking, cleaning, and dishwashing, rather than managerial duties.

       A scheduling order was issued on July 12, 2018, providing 5-months for discovery. ECF

No. 12. One week later, on July 19, Defendant moved for summary judgment. ECF No. 13.

Defendant does not address whether Plaintiff was an exempt employee, or whether he worked in

excess of 40 hours per week. Rather, Defendant contends that Plaintiff’s FLSA claim should be

dismissed because the parties entered into a settlement agreement and Plaintiff released

Defendant from liability for all claims. In his response, Plaintiff argues that the settlement is
Case 1:18-cv-11222-TLL-PTM ECF No. 17 filed 10/02/18                 PageID.169      Page 2 of 8



unenforceable because it was not the result of arm’s length negotiations, was entered into

without the advice of counsel, is an unreasonable resolution of the FLSA dispute, and was not

approved by the Court (as FLSA settlements must be). ECF No. 15. Defendant did not file a

reply addressing these counterarguments.

                                                I.

       The enforceability of the release is the sole issue raised by the motion. The factual record

is sparse, consisting of only the release, Plaintiff’s affidavit, and an affidavit of Defendant’s

agent/employee, Kelly Murphy. The undisputed facts are as follows. At some point prior to

initiating this lawsuit, Plaintiff was terminated. On April 24, 2018, Ms. Murphy met with

Plaintiff to discuss reinstating him. Welch Aff. ¶ 4, ECF No. 15-1. At some point Defendant’s

CEO, David Crawford, entered the meeting. Welch Aff. ¶ 6. No attorneys were present at the

meeting. Murphy Aff. ¶ 4, ECF No. 13-1. Defendant had not yet been served with the complaint

at the time of the meeting. See Cert. of Serv., ECF No. 3,; Murphy Aff. ¶ 4. However, Mr.

Crawford had a copy of the complaint with him at the meeting. Welch Aff. ¶ 6. Plaintiff signed

the release in exchange for reinstatement and a signing bonus of $2,500. ECF No. 13-2.

       The parties dispute the following: 1) whether Plaintiff or Ms. Murphy requested the

meeting (Welch Aff. ¶ 3; Murphy Aff. ¶ 5); 2) whether the $2,500 was intended to cover moving

expenses or was tendered in satisfaction of Plaintiff’s claim for unpaid wages (Welch Aff. ¶ 8 ,

Murphy Aff. ¶ 5-6); 3) whether Plaintiff was given an option to review the release with counsel

before signing it (Welch Aff. ¶ 10; Murph Aff. ¶ 8); and 4) whether Mr. Crawford told Plaintiff

that his reinstatement was contingent on him signing a release (Welch Aff. ¶ 7; Murphy Aff. ¶

12).




                                               -2-
Case 1:18-cv-11222-TLL-PTM ECF No. 17 filed 10/02/18                   PageID.170      Page 3 of 8



                                                 II.

                                                 A.

       A motion for summary judgment should be granted if the “movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). The moving party has the initial burden of identifying where to look

in the record for evidence “which it believes demonstrate the absence of a genuine issue of

material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

       The burden then shifts to the opposing party who must set out specific facts showing “a

genuine issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986) (citation

omitted). “The party opposing summary judgment cannot rest on its pleading or allegations, to

prevail, they must present material evidence in support of their allegations.” Leonard v.

Robinson, 477 F.3d 347 (6th Cir. 2007) (citing Celotex Corp v. Catrett, 477 U.S. 317 (1986)).

The Court must view the evidence and draw all reasonable inferences in favor of the non-movant

and determine “whether the evidence presents a sufficient disagreement to require submission to

a jury or whether it is so one-sided that one party must prevail as a matter of law.” Id. at 251–52.

                                                 B.

       The FLSA was enacted to protect workers from substandard wages and oppressive

working hours. Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1352 (11th Cir. 1982)

(citing Barrentine v. Arkansas-Best Freight System, 450 U.S. 728 (1981)). “Recognizing that

there are often great inequalities in bargaining power between employers and employees,

Congress made the FLSA’s provisions mandatory; thus, the provisions are not subject to

negotiation or bargaining between employers and employees.” Id.




                                                -3-
Case 1:18-cv-11222-TLL-PTM ECF No. 17 filed 10/02/18                    PageID.171      Page 4 of 8



           Under section 216(c), the Secretary of Labor is authorized to supervise the payment of

unpaid minimum wages or unpaid overtime compensation owing to an employee, the acceptance

of which constitutes a wavier by the employee of further recovery under section 216(b). Outside

of that context, an employee cannot waive his rights under the Act absent a judicially approved

settlement. See Walton v. United Consumers Club, 786 F.2d 303, 305 (7th Cir. 1986); D.A.

Schulte, Inc. v. Gangi, 328 U.S. 108 (1946). To approve a settlement and enter a stipulated

judgment, the court must determine 1) that the settlement resolves a bona fide dispute over FLSA

coverage, and 2) that the resolution is fair and reasonable. See Lynn’s Food Stores, 679 F.2d

1350, 1352.

                                                          III.

           Here, there are several reasons why the motion must be denied. First, the parties have not

submitted a stipulated judgment and sought joint approval of an FLSA settlement agreement, in

contrast to Lynn’s Food Stores, 679 F.2d 1350, 1352. Rather, the Defendant unilaterally asks the

Court to approve a release it obtained from Plaintiff a week after the complaint was filed.

           Second, the settlement agreement does not purport to resolve a dispute over FLSA

coverage. See Bodle v. TXL Mortg. Corp., 788 F.3d 159 (5th Cir. 2015) (holding that an FLSA

suit was not barred by a “generic, broad release” that was obtained through the private settlement

of a state-court non-compete case that did not involve the FLSA or any claim of unpaid wages

rendering it impossible to determine whether the “release resulted from a bona fide dispute

regarding overtime wages”). The Fair Labor Standards Act is not mentioned in the release.1 The

release does not specifically apply to an FLSA claim, but rather contains a broad release of

           any and every claim, demand, right or cause of action, of whatever kind or nature,
           on account of or in any way growing out of my prior employment with Big Boy

1
    The release refers to the “Federal Labor Standards Act.”
                                                          -4-
Case 1:18-cv-11222-TLL-PTM ECF No. 17 filed 10/02/18                   PageID.172       Page 5 of 8



       Restaurants International LLC, including but not limited to any claims for
       wrongful termination, discrimination, and/or violation of the Federal Labor
       Standards Act

ECF No. 13-2. The release contains no reference to a wage and hour dispute and only a vague

description of the dispute it purports to resolve: “I understand fully that this is a final settlement

and disposition of the disputes both as to the legal liability for said alleged actions and damages

which I have sustained . . .” Id. The nature of “the disputes” and “said allegations” is not

explained.

       Third, the release was not negotiated by counsel nor did Plaintiff receive the advice of

counsel regarding the content of the release. Cf. Quintanella v. A&R Demolition, Inc., No. H-04-

1965, 2008 WL 9410399, at *5 (S.D. Tex. May 7, 2008) (approving an FLSA settlement that

was negotiated and endorsed by counsel because “counsel for each side possess the unique

ability to assess the potential risks and rewards of litigation”); Austin v. Pennsylvania Dep’t of

Corrs., 876 F. Supp. 1437, 1472 (E.D. Pa. 1995) (“[I]n determining the fairness of a proposed

settlement, the court should attribute significant weight to the belief of experienced counsel that

settlement is in the best interests of the class.”); Martin v. Spring Break ‘83 Prods., L.L.C., 688

F.3d 247 (5th Cir. 2012) (holding that a private settlement was a valid release of FLSA claims

where the terms of the release were negotiated by counsel via a union facilitated grievance

procedure). Irrespective of whether Plaintiff was given the option to seek counsel’s advice before

signing the release (which is a disputed fact), it is undisputed that he did not in fact seek such

advice nor was counsel present when Plaintiff signed the release.

       Fourth, the procedural posture of the case renders it impossible to determine whether

there is a bona fide dispute as to the number of hours worked or compensation due under the

FLSA. The primary focus of the bona fide dispute inquiry is to ensure that there is a legitimate

                                                -5-
Case 1:18-cv-11222-TLL-PTM ECF No. 17 filed 10/02/18                 PageID.173      Page 6 of 8



question as to liability under the FLSA, and that the employer is not simply taking advantage of

the employee. Collins v. Sanderson Farms, Inc., 568 F. Supp. 2d 714, 720 (E.D. La. 2008).

Although the presence of adversarial litigation tends to suggest the presence of a bona fide

dispute, “lawsuit” and “dispute” are not synonymous and treating them as such would render the

bona fide dispute requirement a nullity. Id. Here, the factual record is undeveloped and the FLSA

liability issues have not been briefed. The Court has no information with which to evaluate the

strength of Plaintiff’s claims.

       Defendant did not file a reply brief addressing the foregoing issues which were identified

in Plaintiff’s response. In support of its motion, Defendant offers a four-page analysis that

largely ignores the requirements of FLSA settlement approval. Defendant contends that the

release should be enforced because it is similar to the language approved by the court in Selk v.

Pioneers Mem’l Healthcare Dist., 159 F. Supp. 3d 1164 (S.D. Cal. 2016). To the contrary, the

release in Selk applied to “any and all claims . . . for or which relate to the alleged failure to

properly pay wages or overtime as required by the Fair Labor Standards Act.” Id. at 1178

(emphasis added). The settlement in Selk explicitly referenced the FLSA and an overtime

dispute.

       Moreover, the court approved the settlement under vastly different circumstances: 1) the

motion for approval was submitted jointly; 2) the motion was submitted after class certification;

3) substantial discovery had been completed; 4) the parties provided briefing analyzing the

defendant’s employment practices and the hours worked by employees; 5) the court considered

the Plaintiff’s range of recovery as reflected in the evidentiary record; and 6) counsel for the

parties had negotiated the settlement. Selk does not support Defendant’s position. In fact, of all




                                              -6-
Case 1:18-cv-11222-TLL-PTM ECF No. 17 filed 10/02/18                             PageID.174        Page 7 of 8



the cases cited by either party, Selk perhaps provides the strongest rationale to deny Defendant’s

motion.

        An additional argument Defendant repeatedly emphasizes is that Defendant had not

received notice of the litigation at the time the release was executed. Defendant appears to be

suggesting that the standard for FLSA settlement approval set forth above should not apply.

Defendant contends that they were not attempting an end run around the FLSA settlement

approval requirements but were rather attempting to settle an employee grievance in good faith

with no knowledge of a pending FLSA claim. However, Defendant has provided no explanation

as to how their notice of the litigation, or lack thereof, has any effect on the enforceability of the

release to bar Plaintiff’s FLSA claim. Moreover, Defendants contention is belied by the record.

Based on the undisputed facts, Defendant did have notice of the litigation. It is undisputed that

Defendant was not served until April 26 (two days after the execution of the release), as reflected

by the certificate of service. ECF No. 3. It is also undisputed, however, that Defendant did in fact

have notice of the litigation, because Defendants’ CEO brought a copy of the complaint with him

to the meeting.2 These two facts are by no means inconsistent, of course. Any member of the

public can obtain a copy of the complaint off of pacer.gov without being served a copy.

                                                           IV.

        Accordingly, it is ORDERED that the motion for summary judgment, ECF No. 13, is

DENIED.3

                                                                      s/Thomas L. Ludington
                                                                      THOMAS L. LUDINGTON
                                                                      United States District Judge
Dated: October 2, 2018


2
 Plaintiff testified to this in his affidavit, and Defendant did not respond to it. Therefore, it is undisputed.
3
  Importantly, Defendant has sought no affirmative relief as a result of Plaintiff’s contention that the settlement
agreement is unenforceable and accordingly, the opinion does not address the issue.
                                                       -7-
Case 1:18-cv-11222-TLL-PTM ECF No. 17 filed 10/02/18                                       PageID.175   Page 8 of 8




                                        PROOF OF SERVICE

               The undersigned certifies that a copy of the foregoing order was served
               upon each attorney or party of record herein by electronic means or first
               class U.S. mail on October 2, 2018.

                                                 s/Kelly Winslow
                                                 KELLY WINSLOW, Case Manager




                                                       -8-
